COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-14-00056-CV
Style:                      ODS International, Inc. and Richard Hancock
                            v Archer Tubular Services, LLC f/k/a Allis- Chalmers Tubular Services, LLC
                  *
Date motion filed :         March 17, 2014
                            Appellants’ Verified Motion To Disregard Certain Testimony In The Trial Record; Or In
Type of motion:             The Alternative, To Supplement The Record on Appeal
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Appellants’ “Verified Motion To Disregard Certain Testimony In The Trial Record; Or In The
          Alternative, To Supplement The Record on Appeal” is denied. Although Rules 34.5(c) and 34.6(d) of the
          Texas Rules of Civil Procedure allow supplementation of the record with pre-existing records from the
          trial court, Appellants fail to provide any authority authorizing this court to modify the record by either
          (1) disregarding certain testimony in the trial record or (2) allowing appellant to supplement the record
          with documents that were not part of the trial record.


Judge's signature: /s/ Jane Bland
                   Acting individually         Acting for the Court

Panel consists of ______________________________

Date: April 1, 2014